DETAILED ACTION
This office action is in response to the application filed on 06/14/2019.
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has a provisional application 62/685,853 filed on 6/15/2018.

Drawings
The drawings filed on June 14, 2019 are accepted by the Examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1:
“the fault” in line 8 should be read --the failure--.  

Claim 2:
“a failure detected” in line 2 should be read as --the failure detected-- which refers to previous recited “a failure is detected in line 5.  



Claim 5:
“after determining which accesses occurred before other access” recited in line 2 should be read as --after determining the accesses occurred before the other accesses-- which refers to the “determining…” step in line 10 of parent claim 2.
“accesses” recited in line 3 should be read as – the determined access --.

Claim 6:
“the fault” in line 8 should be read --the failure--.  

Claim 7:
“a failure detected” in line 2, should be read as – the failure detected – which refers to previous recited “a failure is detected” in line 6 in claim 6.  
“The method of system 6” in line 1 should be read as  – The system of claim 6 --.

Claim 8:
“The method of system 7” in line 1 should be read as  – The system of claim 7 --.

Claim 9:
“The method of system 8” in line 1 should be read as  – The system of claim 8 --.


Claim 10:
“The method of system 9” in line 1 should be read as  – The system of claim 9 --.
 “after determining which accesses occurred before other access” recited in line 2 is read as --after determining the accesses occurred before the other accesses-- which refers to the “determining…” step in line 9 of parent claim 7.
“pruning accesses” recited in line 2 is read as --pruning the determined access--.

Claim 11:
“the fault” in line 8 should be read --the failure--.

Claim 12:
“a failure detected” in line 12, should be read as --the failure detected-- which refers to previous recited “a failure is detected” in line 5 in claim 11.  

Claim 15:
“after determining which accesses occurred before other access” recited in line 2 is read as --after determining the accesses occurred before the other accesses-- which refers to the “determining…” step in line 10 of parent claim 12.
“accesses” recited in line 3 is read as --pruning the determined access--.

Claims 3, 4, 13 and 14:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
Claim 2 recites phrase “extracting …important…” in line 12. It is not clear what the “important” represents. For the purpose of compact prosecution, Examiner read “important” as --important information--, based on the specification (i.e., paragraph [0011], [0035], and [0082], “…to extract important information for Reporting”);
Claim 2 recites “after determining which accesses occurred before other accesses” recited in line 10. It is not clear what the “accesses” refers to. For 

Claim 5:
Claim 5 recites the limitation "the root cause" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner reads it as --root cause--.

Claim 7:
Claim 7 recites phrase “extracting …important…” in line 10. It is not clear what the “important” describes for. For the purpose of compact prosecution, Examiner read “important” as --important information--;
Claim 7 recites “after determining which accesses occurred before other access” recited in line 9. It is not clear what the “accesses” refers to. For the purpose of compact prosecution, Examiner treats the “accesses” as --accesses for the placed breakpoints--.

Claim 10:
Claim 10 recites the limitation "the root cause" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner reads it as --root cause--.


Claim 12:
Claim 12 recites phrase “extracting …important…” in line 12. It is not clear what the “important” describes for. For the purpose of compact prosecution, Examiner read “important” as --important information--, based on the specification;
Claim 12 recites “after determining which accesses occurred before other access” recited in line 10. It is not clear what the “accesses” refers to. For the purpose of compact prosecution, Examiner treats the “accesses” as --accesses for the placed breakpoints--.

Claim 15:
Claim 15 recites the limitation "the root cause" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner reads it as --root cause--.

Claims 3-4, 8-9, and 13-14:
Dependent claims are also rejected for the same reason as addressed above.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dowd (O’Dowd et al., US2018/0253369A1).
With respect to claims 1, 6, and 11,  O’Dowd discloses:
A method implemented in a computer system (i.e., Fig.14:1402) comprising a processor (i.e., Fig.14:1406 – “Central Processing Unit (CPU)”), memory accessible by the processor and adapted to store program instructions (i.e., Fig.14:1410 – “Memory”), and program instructions stored in the memory and executable by the processor (i.e., paragraph [0011], “non-transitory computer storage stores instruction that, when executed by the one or more processors”), the method comprising: 
recording, at the computer system, information relating to execution of software code (i.e., Fig.7, steps 714-724, “Execute Program file” – “Store debugging data in memory”);  
when a failure (i.e., “halting condition”) is detected in the execution of the software code (i.e., Fig.7, step 726 – “Detect halting condition”), performing, at the computer system, failure analysis using the recorded information relating to the execution of software code (i.e., Fig.7, steps 726-734, “Store debugging data in memory at halting condition”- “Access debugging data through debugging simulation system” – “Reconstruct/Replay state of system at and prior to haling condition based on stored debugging data”); and 
generating, at the computer system, a failure report indicating a cause of the fault detected in the execution of the software code (i.e., Fig.6-7, steps 732-734 and step 622 - “Display visualization of analysis.”; Also see paragraph [0334] “at block 622, the system can be configured to display a visualization of the analysis and/or the state of the target computer system performed by the system, which in turn allows the programmer to identify errors in the software program”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable O’Dowd in view of Paterson (Timothy L. Paterson, US5,050,168).
With respect to claims 2, 7, and 12, O’Dowd discloses:
wherein the failure analysis comprises: 
intercepting, at the computer system, a failure signal indicating a failure detected (i.e., “Detect halting condition”) in the execution of the software code (i.e., Fig.7, steps 714-726, “Execute Program file” – “Store debugging data in memory”- “Detect halting condition”);  
identifying, at the computer system, a failing call stack and instruction pointer (i.e., “memory accesses to stack and/or heap locations”) to determine a location in the software code of the failure detected in the execution of the software code (i.e., paragraph [0280], “an improved backend can use automated analysis of logged data to detect memory accesses to stack and/or heap locations that fall outside of the corresponding stack frame or heap allocation. Such memory overflow bugs may only manifest as incorrect application behavior in rare circumstances, and therefore may be difficult to detect, find, and fix without an improved backend.”);  
identifying, at the computer system, all possible branches of execution at the determined location in the software code of the failure detected in the execution of the software code (i.e., paragraph [0101], “An improved backend can use instrumentation to record the execution path” and paragraph [0103], “instrumentation associated with a particular branch instruction may only generate log data when the branch is not taken…Logging each branch instead of each instruction can be advantageous for reducing the amount of data that must be logged to encode the execution path…”) and [placing breakpoints on corresponding jump instructions to determine a failing branch;  
determining, at the computer system, which accesses occurred before other accesses];  and 
extracting, at the computer system, important for generating the failure report (i.e., paragraph [0279], “Such a report can include useful information for fixing the bug, including but not limited to: the contended memory location or shared resource, the identities of the threads involved in the race, and the addresses of the instructions unsafely contending for the same shared resource.  This is typically sufficient information for the programmer to fix the bug quickly”). 
 O’Dowd discloses inserting instrumentation for the branches, but does not explicitly disclose placing breakpoints on corresponding jump instructions to determine  the failing branch and determining which accesses occurred before other accesses.
However, Paterson in the same analogous art discloses:
placing breakpoints on corresponding jump instructions to determine a failing branch (i.e., col.4, lines 1-5, “the test coverage analyzer will determine that this instruction is a branch instruction, and will therefore insert a breakpoint into the target program at instruction 62, i.e., at the first instruction of the branch path not taken during this first pass”. Also see Fig.3, steps 44-62. Notes: branch is a type of jump instruction to branch/jump to different address).
determining, at the computer system, which accesses occurred before other accesses (i.e., col.4, lines 8-22, “when instruction 42 is executed for the first time, a breakpoint will also be set at instruction 46, i.e., at the first instruction of the branch not taken.  The target program flow will return to instruction 40 to begin a second pass through the loop…When the test coverage analyzer encounters instruction 40 at the beginning of the second pass, it will recognize that instruction 40 has already been executed, and will thereby switch from step mode to the normal run mode”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paterson into O’Dowd to determine the failing branch/branch not taken during tracing/recording the execution path including branches execution path by using breakpoint. One would have been motivated to do so to “keeping track of which instructions have been executed” as suggested by Paterson (i.e., col.3, lines 61-63, “The test coverage analyze commences execution of the target program in step mode, keeping track of which instructions have been executed”).

With respect to claims 3, 8, and 13, O’Dowd discloses:
 after determining the failing branch, determining, at the computer system, a failing instruction and register (i.e., paragraph [0336], “This debugging data can include a memory image of the target computer system (or values stored in the memory of the target computer system) and/or one or more register snapshots at the time of crash or execution of one or more conditions that have triggered the halting condition… the debugging/simulation system is configured to reconstruct/replay the state of the system at, and prior to, the halting condition based on the stored debugging data” – Notes: stored debugging data in register/memory at time of crash/halting is the failing instruction and register for reconstruct/replay the state of system). 
 
Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable O’Dowd and Paterson as applied above, and in view of Dracea (Dracea et al., US2018/0181480A1)
With respect to claims 4, 9, and 14, O’Dowd discloses:
 wherein determining the failing instruction and register comprises: 
determining, at the computer system, the failing register using the failing instruction pointed to by the instruction pointer (i.e., paragraph [0280], “an improved backend can use automated analysis of logged data to detect memory accesses to stack and/or heap locations that fall outside of the corresponding stack frame or heap allocation.” Notes: the “memory accesses…fall outside…” – failing instruction);  
[setting, at the computer system, breakpoints to determine a last assignment to the failing register before the failure;  
computing, at the computer system, a failing address based on a value in the failing register after the last assignment; 
 installing, at the computer system, a watchpoint on the failing address;  and 
]. 
O’Dowd modified by Paterson does not explicitly disclose using breakpoint to determine the cause in register and using watchpoint to trace potential instructions.
However, Dracea discloses:
 setting, at the computer system, breakpoints to determine a last assignment to the failing register before the failure (i.e., Fig.4, step 410 – “Insert software breakpoint (BP) at PC Machine Address” and paragraph [0010], “insert a corresponding software breakpoint at a specified PC machine address based on the results of the pattern search.  Using only standardized debug information (e.g., DWARF) along with runtime disassembly information that are generated after the program compilation phase, access location information for the variable(s) in the program is generated for use by a software breakpoint”);  
computing, at the computer system, a failing address based on a value in the failing register after the last assignment (i.e., Fig.4, step 414 –“Polling core state and address debug events (FIG.6)”); 
 installing, at the computer system, a watchpoint on the failing address (i.e., Fig.6, step 620 – “Watchpoint Set/Install”);  and 
tracing, at the computer system, potential instructions that attempt to access the failing address using the watchpoint (i.e., Fig.6, step 622 – “Debugger Resumes Core Execution”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dracea’s efficiently setting software watchpoints using standard debug and disassembly information so that variables and/or expressions stored in registers can be debugged with a debugger without requiring dedicated watchpoint hardware or special compiler software for generating information about the program variables/expressions.”).

With respect to claims 5, 10, and 15, O’Dowd discloses:
 after determining which accesses occurred before other accesses, pruning, at the computer system, accesses that cannot be part of the root cause of the failure (i.e., Fig.6, “Area of Disinterest”. Notes, only focus on “Area of Interest” – 606) in the execution of the software code (i.e., paragraph [0333], “The area of interest 606 is very important for debugging the target program because often the events immediately leading up to the halting condition provide programmers with the most critical insight into the nature of the bug in the software”; Also see Fig.6:614).. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., (US2007/0079292A1) discloses using breakpoint and watchpoint to debug program execution.
MacPherson et al., (US8,719,791B1) discloses a method for displaying stack traces based on function call and generating report/indication in source code editor window.
Bhansali et al., "Framework for Instruction-level Tracing and Analysis of Program Executions" discloses a debugging framework for tracing/recording program execution and replay for debugging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z. W./
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192